                  Alfred Clayton, Jr.
                  ABA No.: 9111079
                  Clayton & Diemer, LLC
                  500 L Street, Suite 200
                  Anchorage, AK 9950 l
                  Telephone: (907) 276-2999
                  Facsimile: (907) 276-2956
                  Email: Al.Clayton@cdlaw.pro

                  Attorneys for Plaintiff

                                              TN THE UNJTED STATES DfSTRICT COURT

                                                  FOR THE DISTRICT OF ALASKA

                  ALASKA PUBLIC ENTITY INSURANCE,                       )
                                                                        )
                                 Plaintiff,                             )
                                                                        )
                         vs.                                            )
                                                                        )
                  NATJONAL UNION FIRE INSURANCE                         )
                  COMP ANY OF PITTSBURGH PA and                         )
                  KRIS ANN CAPPELUTTI                                   )
                                                                        )       Case No. 3: 19-cv--   - - --
                  __________________
                                 Defendants.                            )
                                                                        )


                               COMPLAINT FOR DECLARATORY JUDGMENT AND DAMAGES

                          Plaintiff Alaska Public Entity Insurance ("APEi"), by and through its lawyers, Clayton &

                  Diemer, LI ,C, for its complaint against Defendants, alleges as follows:
CLAYTON&
DIEMER, LLC                                                   I. PARTIES
 500 LSTRF.F.T
   SUITE 200              l.     APEi is a nonprofit corporation incorporated in the State of Alaska, is authorized
ANCHORAGE, AK
     99501
 T 907.276.2999
 F 907.276.2956   to conduct business in the State of Alaska and is qualified in all respects to bring this action.

                          2.     National Union Fire Insurance Company of Pittsburgh PA ("National Union") is a

                  Pe1U1sylvania corporation authorized to conduct business in Alaska.




                     Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 1 of 8
                            3.      At all relevant times, Kris Ann Cappelluti was a citizen of the State of New York,

                     an employee of National Union and a claim adjuster with the responsibility to promptly and

                     properly investigate, evaluate, adjust and resolve claims asserted against individuals and entities

                     insured by National Union.

                                                   II. JURISDICTION AND VENUE

                            4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as

                     the action is between citizens of different states, and the amount in controversy exceeds

                     $75,000.00.

                            5.      Venue is proper in the District of Alaska pursuant to 28 U.S.C. § 139l(a)(2), as a

                     substantial portion of the events and omissions giving rise to the claim occurred in Alaska.

                                                    III. GENERAL ALLEGATIONS

                            6.      The City and Borough of Sitka ("Sitka") obtained certain primary liability

                     insurance coverage from National Union. A copy of the National Union insurance policy is

                     attached and incorporated as Exhibit 1.

                             7.     Sitka obtained certain liability insurance from APEL          A copy of the APEi

                     insurance policy is attached and incorporated as Exhibit 2.

                             8.     Landslides occurred in and around Sitka on August I 8, 2015.

CLAYTON&                     9.     As a result of the landslides, certain liability claims were asserted against Sitka,
DIEMER, LLC
  500LSTREET         including claims asserted by Mike and Sheryl Southwick and claims asserted in the following
   SUITE200
ANC!-10!{/\Cii. AK
      99501          lawsuits (which were consolidated, and are referred to collectively as "Landslide Lawsuits"):
 T 907.276.2999
  F 907.276.2956
                             a.     Diaz v. Sound Development, LLC, el. al., Case No. 1SI-16-00143 CI

                             b.     Friske v. Sound Development, LLC, et al., Case No. 1Sl-16-00144 CI



                     COMPLAINT FOR DECLARATORY JUDGMF,NT
                     AND DAMAGES                                                          AP El v. Nat 'l Union Fire Ins. Co.
                     Page 2 of&                                                                         3: 19-cv-_ __ _


                        Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 2 of 8
                          c.      McGraw v. Sound Development, LLC, et al., Case No. 1SI-15-00269 Cl.

                                       IV. ALLEGATIONS AGAINST NATIONAL UNION

                          10.     APEi incorporates by reference the allegations contained in paragraphs 1 through

                   9, above.

                          11.     Sitka was afforded pnmary liability msurance coverage for the Landslide

                   Lawsuits under the National Union policy.

                          12.     Sitka provided proper and timely notice to National Union of the I ,andslide

                   Lawsuits, including transmittal of the complaint and related pleadings and communications.

                           13.    National Union denied the existence of any insurance coverage under its policy,

                   including denial of any duty to defend Sitka as to the J,andslide Lawsuits.

                           14.    National Union's denial of coverage and denial of the duty to defend Sitka in the

                   Landslide Lawsuits was wrongful and without valid basis under the terms of the policy and

                   under applicable Alaska law and was a breach of contract and a breach of National Union's duty

                   of good faith and fair dealing.

                           15.    Sitka provided timely notice to National Union of a mediation to occur October

                   10-11, 2017, in Anchorage, Alaska, which presented National Union with an opportunity to

                   settle and resolve the Landslide J,awsuits against Sitka, thereby protecting Sitka from personal

CLAYTON&           liability exposure concerning the Landslide Lawsuits.
DIEMER, LLC
  500 LSTR!ifl'            16.    National Union declined and failed to participate in the scheduled mediation or in
    SUI'fE200
ANCT IORAGil, AK
     99501         any other effort to attempt to settJc and resolve the Landslide Lawsuits against Sitka, or to
 T 907.276.2999
 F 907.276.2956
                   protect Sitka from personal Liability.




                   COMPLAINT FOR DECLARATORY JUDGMENT
                   AND DAMAGES                                                          APE!v. Nat'/ Union Fire lns. Co.
                   Page 3 of8                                                                      3: 19-cv-_ _ __


                      Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 3 of 8
                            17.   National Union's declination and failure to participate in mediation or settlement

                  was wrongful and without valid basis under the terms of the policy and under applicable Alaska

                  law and was a further breach of contract and a breach of National Union's duty of good faith and

                  fair dealing.

                            18.   Following the October 10-11, 2017 mediation, Sitka made further requests that

                  National Union provide a defense and indemnity for the Landslide Lawsuits and the claims of

                  the Southwicks.

                            19.   National Union declined and failed to participate in the subsequent efforts to

                  attempt to settle and resolve the Landslide Lawsuits against Sitka, or to protect Sitka from

                  personal liability.

                            20.   National Union's continued declination and failure to participate in the

                  subsequent efforts at settlement was wrongful and without valid basis under the tetms of the

                  policy and under applicable Alaska law and was a further breach of contract and a breach of

                  National Union's duty of good faith and fair dealing.

                            21.   APEI defended Sitka from the J,andslide Lawsuits under a reservation of rights

                  and paid in excess of $1,000,000.00 in attorney's fees and costs as a result of that defense, the

                  exact amount to be proven at trial.

CLAYTON&                    22.   APEI paid in excess of $2,400,000.00 to claimants in order to settle the claims
DIEMER, LLC
 SOOLSTREET       asserted against Sitka, including the claims asserted by the Southwicks and the claims asserted in
   SUITE200
ANO lORAGTi, AK
     99501        the Landslide I,awsuits, the exact amount to be proven at trial.
 T 907.276.2999
 F 907.276.2956
                            23.   APEi is equitably subrogated to the rights of Sitka under the National Union

                  policy.



                  COMPLAINT FOR DECLARATORY JUDGMENT
                  AND DAMAGES                                                          APEi v. Nat 'l Union Fire Ins. Co.
                  Page 4 of8                                                                        3: 19-cv-_ _ __


                     Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 4 of 8
                         24.     APEi is lawfully entitled lo assert against National Union a claim for all of the

                  damages caused as a result of the breach of the duties National Union owed Sitka, including the

                  breach of the duty of good faith and fair dealing.

                                            V. COUNT 1 DECLARATORY RELIEF

                         25.     APEi incorporates by reference the allegations contained in paragraphs 1 through

                  24, above.

                         26.     An actual controversy exists regarding the obligations owed to Sitka by National

                  Union under the te1ms of the National Union policy (Ex. 1), and under applicable Alaska law.

                         27.     APEi is entitled to an adjudication and declaration that, by its wrongful conduct,

                  National Union breached material duties under the National Union policy, and under applicable

                  Alaska law, inc)uding breach of the duty to defend and the duty lo settle.

                         28.     APEi is entitled to an adjudication and declaration as to the existence, description

                  and scope of its remedies against National Union resulting from its breach of material duties

                  under the National Union policy, and under applicable law, including the breach of the duty to

                  defend and breach of the duty to settle.

                                             VI. COUNT 2 BREACH OF CONTRACT

                          29.    APEi incorporates by reference the allegations contained in paragraphs t through

CLAYTON&          28, above.
DIEMER, LLC
 500 T. STRHT             30.    National Union breached material terms of its insurance contract with Sitka.
   SUIT!i200
ANCHORAGF., AK
     99501                31.     As a result of these breaches of contract by National Union, Sitka and APEi
 T 907.276.2999
 f 907.276.2956
                  suffered damages in an amount to be determined by the jury at trial.




                  COMPLAINT FOR DECLARATORY JUDGMENT
                  AND DAMAGES                                                            Al'£/ v. Nat'/ Union Fire Ins. Co.
                  Page 5 of8                                                                          3: 19-cv-_ _ __


                     Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 5 of 8
                            32.     National Union is liable to Sitka and APEi for the amount of damages determined

                   by the jury at trial.

                                           VII. COUNT 3 BREACH OF DUTY OF GOOD FAITH

                            33.     APEI incorporates by reference the allegations contained in paragraphs 1 through

                   32, above.

                            34.     By virtue of its insurance contract and under applicable Alaska law, National

                   Union was subject to an implied duty of good faith and fair dealing owed to Sitka.

                            35.     National Union breached the implied duty of good faith and fair dealing owed to

                   Sitka.

                            36.     As a result of the breaches of the implied duty of good faith and fair dealing, Sitka

                   and /\PEI suffered damages in an amount to be determined by the jury at trial.

                            37.     National Union is liable to Sitka and APEi for the amount of damages determined

                   by the jury at trial.

                                            VIII. COUNT 4 NEGLIGENT CLAIM HANDLING

                            38.     APEi incorporates by reference the allegations contained in paragraphs 1 through

                   37, above.

                            39.     National Union and its Adjuster Kris Ann Cappelluti owed Sitka an obligation to

CLAYTON&           exercise reasonable care in claims handling, including investigating, evaluating and determining
DIEMER, LLC
 500 L STREl:il'   the rights and obligations of the parties under the subject insurance policies as to the Southwick
  SUIT!i200
ANG IORAGE, AK
     99501         claims and the I ,andslide Lawsuits..
 T 907.276.2999
 F 907.276.2956
                            40.     National Union and its Adjuster Kris Ann Cappelluti breached their obligation to

                   exercise reasonable care as to such claims handling.



                   COMPLAINT FOR DECLARATORY JUDGMENT
                   AND DAMAGES                                                            APE/ v. Nat'{ Union Fire Ins. Co.
                   Page 6 of8                                                                         3: 19-cv-_ _ __


                      Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 6 of 8
                         41.     As a direct and proximate result of the negligent claim handling, Sitka and APEi

                  has suffered damages in an amount to be determined by the jury at trial.

                         42.     National Union and its Adjuster Kris Ann Cappelluti are individually, and jointly

                  and severally, liable to Sitka for the damages caused by this negligence in an amount to be

                  determined by the jury at trial.

                                                      PRAYER FOR RELIEF

                          WHEREFORE, APEi prays for relief as follows:

                          1.     That the Court adjudicate and declare (a) that Sitka was entitled to insurance

                  coverage under the National Union policy for the Southwick claims and the Landslide Lawsuits;

                  (b) that National Union breached duties owed to Sitka under the insurance policies and under

                  applicable Alaska law, including breach of the duty to defend and breach of the duty to settle the

                  Southwick claims and the Landslide Lawsuits; and (c) the rights and remedies now available to

                  Sitka and APEi as a result of the breaches of legal duties owed by National Union to Sitka

                  concerning the Southwick claims and the Landslide Lawsuits.

                          2.      That APEi be awarded judgment against National Union and Adjuster Kris Alll1

                  Cappelluti, individually, and jointly and severally, in the amount dete1mined by the jury at trial,

                  for the amount of compensatory damages caused as a result of the breach of contract, breach of

CLAYTON&          implied duty of good faith, and negligent claims handling, and for punitive damages.
DIEMER, LLC
 500 L STRF.ET            3       That APEi be awarded equitable subrogation or equitable contribution for
   SUITI.200
ANCHOKAGE, AK
     99501        amounts APEi incurred for defense and in settlement of the Southwick claims and the Landslide
 T 907.276.2999
 f 907.276.2956
                  Lawsuits.




                  COMPLAINT FOR DECLARATORY JUDGMENT
                  ANDDAMAUES                                                           APEi v. Nat'/ Union Fire Ins. Co.
                  Page 7 ors                                                                       3: 19-cv-
                                                                                                            ----
                     Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 7 of 8
                         4.     That APEI be awarded its attorney's fees and costs in the full amount allowed by

                  law.

                         5.     For such other and further relief as the Court deems just and equitable.

                         Dated at Anchorage, Alaska, this 101hday of October, 2019.

                                                      CLAYTON & DIEMER, LLC
                                                      Attorneys for Plaintiff


                                                       By:    Isl Alfred Clayton. Jr.
                                                              Alfred Clayton, Jr.
                                                              ABA No. 9111079




CLAYTON&
DIEMER, LLC
 500 I. STREET
   SUITE200
ANCHORAGE, AK
     99501
 T 907.276.2999
 F 907.276.2956




                  COMPLArNT FOR DECLARATORY JUDGMENT
                  AND DAMAGES                                                           APE!v. Nat'/ Union Fire Ins. Co.
                  Page 8 of8                                                                       3: 19-cv-_ _ __


                     Case 3:19-cv-00271-JWS Document 1 Filed 10/10/19 Page 8 of 8
